Case 19-40788-pwb         Doc 17   Filed 05/22/19 Entered 05/22/19 11:24:21    Desc
                                        Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

  IN RE:      ROGER SONGER AND                    {   CHAPTER 13
              CATHY SONGER,                       {
                                                  {
              DEBTOR(S)                           {   CASE NO. R19-40788-PWB
                                                  {
                                                  {   JUDGE   BONAPFEL

                               OBJECTION TO CONFIRMATION

        COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

        1.       The Debtor(s)' payments under the proposed plan are not
  current.

        2. The Debtor(s) has failed to provide the Trustee with a copy
  of the federal tax return or transcript of such return for the most
  recent tax year ending immediately before the commencement of the
  instant case and for which a federal income tax return was filed, in
  violation of 11 U.S.C. Section 521(e)(2)(A)(i).

        3. The Debtor(s)’ has/have not filed copies of all payment
  advices or other evidence of payments received within sixty (60) days
  before the date of the filing of the petition as required by 11 U.S.C.
  §521(a)(1)(B)(iv) and Rule 1007(b)(1)(E) F.R. Bankr. P.

        4. Debtors’ plan section 3.4 appears to be incomplete including
  no check box for lien being avoided.

        5. The Form 122C filed in this case fails to disclose all of the
  Debtor’s income in the six months preceding the filing of this case.

        6. The Debtor(s)' Schedule I fails to accurately reflect three
  (3) dependents thereby preventing the Chapter 13 Trustee from
  determining the feasibility of the proposed plan, in violation of 11
  U.S.C. Section 1325 (a)(6).

        7. Debtor has failed to disclose a transfer of two (2) vehicles
  on the Statement of Financial Affairs, in possible violation of 11
  U.S.C. Section 521(a)(1)(B)(iii) and Section 1325(a)(3).

        8. The proposed composition plan provides for the funding of a
  motorcycle, a secured debt that may be excessive and unnecessary for
  the support of Debtor or Debtor(s) dependents, thereby indicating a
  lack of good faith, in violation of 11 U.S.C. Section 1325(a)(3).


  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
Case 19-40788-pwb         Doc 17   Filed 05/22/19 Entered 05/22/19 11:24:21   Desc
                                        Page 2 of 3




        9. Pursuant to Debtor(s) testimony, the monthly expense for
  automobile payment is less than that reflected on Schedule J so that
  the Debtors have $530.00 in additional disposable income to contribute
  to the plan. 11 U.S.C. Sections 1325(a)(3) and 1325(b)(1)(B).

        10. The Debtor(s)' plan does not provide for payment of all of
  the Debtor(s)' disposable income to the Trustee for thirty-six (36) or
  more months as required by 11 U.S.C. Section 1325(b)(1)(B).

        11. Though the proposed Chapter 13 plan includes text in
  Sections 3.3 and 4.4, the appropriate box has not been checked for that
  section, possibly rendering the proposed provision ineffective.

        12. The Debtors Schedule I fails to accurately reflect pay
  deductions thereby preventing the Chapter 13 Trustee from determining
  the feasibility of the proposed plan, in violation of 11 U.S.C. Section
  1325 (a)(6).

        13. The payout of the claim(s) owed to Nissan Motor Acceptance
  Corp will extend beyond sixty (60) months, contrary to 11 U.S.C.
  Section 1322(d).

        WHEREFORE, the Trustee moves the Court to inquire into the above
  objections, deny confirmation of this Debtor’s(s’) Plan and to dismiss
  the case; or, in the alternative, convert the case to one under Chapter
  7.

  May 22, 2019
                                                        /s
                                            Albert C. Guthrie, Esq.
                                            for Chapter 13 Trustee
                                            GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
Case 19-40788-pwb         Doc 17    Filed 05/22/19 Entered 05/22/19 11:24:21   Desc
                                         Page 3 of 3




  R19-40788-PWB
                                   CERTIFICATE OF SERVICE

        This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class Mail,
  with adequate postage thereon, on the following parties at the address
  shown for each:

  DEBTOR(S):

  ROGER SONGER
  1537 PAMELA DR
  TUNNEL HILL, GA 30755-9550

  CATHY SONGER
  1537 PAMELA DR
  TUNNEL HILL, GA 30755-9550

  I further certify that I have on this day electronically filed the
  pleading using the Bankruptcy Court's Electronic Filing program, which
  sends a notice of this document and an accompanying link to this
  document to the following parties who have appeared in this case under
  the Bankruptcy Court's Electronic Case Filing program:

  SAEGER & ASSOCIATES




  This 22nd day of May, 2019


              /s
  Albert C. Guthrie, Esq.
  for Chapter 13 Trustee
  GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  albertg@atlch13tt.com
